BLAND, P. J.
The complaint is signed and sworn to by the attorney of the complaint. The complaint, signature and jurat are in exact conformity to the form given in the back of volume 1, Revised Statutes 1899. This is sufficient, since it affirmatively appears that the complaint was sworn to. The contention that Merriwether should have sworn that he was the attorney of Mrs. O’Brien is without merit. As was said by this court in Ring v. The Chas. Vogel Paint & Glass Co., 46 Mo. App. 374, “There is a strong legal presumption that all acts of an attorney in the progress of a suit are done by the direction of the party whom he assumes to represent.” His license as an attorney, and the fact that he assumes to act as the attorney of a party to a suit, is at the least, prima facie evidence of his authority to so act, and it has never been held that he must produce a power of attorney or prove by his affidavit that he is authorized to act for the party he assumes to represent. Wright v. Cole, 52 Mass. 293.
Judgment affirmed.
All concur.